DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 7, 9-12, 14, and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Du (Publication No.: US 2021/0149131 A1) .
Regarding claim(s) 1, Du teaches a light emitting assembly, comprising: a laser diode (LD) chip component (reference numeral 27 in Figure 7), an optical wavelength division multiplexer (reference numeral 22-24 in Figure 7), a first package housing (reference numeral 12c in Figure 8) and a second package housing (reference numeral 12d in Figure 8), wherein: the LD chip component (reference numeral 27 in Figure 7) is 

Regarding claim(s) 3, 12, Du teaches the light emitting assembly according to claim 1, wherein the LD chip component includes an LD chipset (reference numeral 27 in Figure 9), an LD output collimating lens set (reference numeral 21 in Figure 9), and an isolator set (reference numeral 222 in Figure 9), wherein: the LD chipset is configured for transmitting optical signals (e.g. as illustrated in Figure 9); the LD output collimating lens set is configured for shaping the optical signals (e.g. as illustrated in Figure 9); the isolator set (reference numeral 222 in Figure 9) is configured for matching a wavelength of the optical signals and isolating a reflected light from entering the LD chipset; and the LD chip set, the LD output collimating lens set and the isolator set are disposed in sequence along an optical transmission path of the optical signals (e.g. as illustrated in Figure 9). 
Regarding claim(s) 5, 14, Du teaches the light emitting assembly according to claim 1, wherein a coupling lens (reference numeral 25 in Figure 9) is disposed on one side of the second package housing away from the first package housing. 
Regarding claim(s) 7, 16, Du teaches the light emitting assembly according to claim 1, wherein the first package housing and the second package housing are 
Regarding claim(s) 9, 10, Du teaches the light emitting assembly according to claim 1, further comprising: an optical module (reference numeral 1 in Figure 1), comprising: a housing (reference numeral 10 in Figure 1) ; a light receiving assembly (lower reference numeral 20 in Figure 1); and the light emitting assembly (upper reference numeral 20 in Figure 1); wherein the light receiving assembly and the light emitting assembly are both disposed on the housing (e.g. as illustrated in Figure 1). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4, 6, 8, 13, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Du.


Regarding claim(s) 6, 15, Du teaches the light emitting assembly according to claim 5, but fails to specifically teach that an optical fiber adapter set is further disposed on the second package housing, the optical fiber adapter set includes an optical fiber, a coupling ferrule and an adapter and: two ends of the optical fiber are connected with the coupling ferrule and the adapter, respectively; the coupling ferrule is connected with the coupling lens; and the adapter is configured for transmitting the optical signals to another optical module.  However, such fiber adapter sets are well known in the art and Officially Noted as such.  One skilled in the art would have been motivated to utilize a fiber adapter set such as that claimed in order to meet design, budget, or performance requirements.  Therefore, it would have been obvious to one skilled in the 
Regarding claim(s) 8, 17, Du teaches the light emitting assembly according to claim 1, but fails to specifically teach that a groove is disposed on one side of the first package housing far away from the second package housing, the groove penetrates into the first package housing, and a PCB is disposed inside the groove, and the PCB and the LD chip component are welded together by a gold welding wire.  However, placement of a PCB within a housing groove is well known in the art and Officially Noted as such.  One skilled in the art would have been motivated to place a PCB within the groove of a housing in order to meet design, budget, or performance requirements.  Therefore, it would have been obvious to one skilled in the art at the time the invention was made to place a PCB within the groove of a housing.  
Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGUSTIN BELLO whose telephone number is (571)272-3026.  The examiner can normally be reached on Monday through Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on (571)272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AGUSTIN BELLO/Primary Examiner, Art Unit 2637